    Case 2:20-cv-02576-CCC-MF Document 51 Filed 01/15/21 Page 1 of 1 PageID: 600




Attorneys at Law


Theodora McCormick
t 609.455.1546
f 609.228.5341
TMcCormick@ebglaw.com

                                                                             January 15, 2021

    VIA ECF
    The Hon. Mark Falk, U.S.M.J.
    United States Post Office & Courthouse
    1 Federal Square, Room 457
    Newark, New Jersey 07101

              Re:       In re Sugammadex, Civil Action No. 20-2576 (CCC)(MF)

    Dear Judge Falk:

           This firm represents defendants Zydus Pharmaceuticals (USA) Inc. and Cadila
    Healthcare Limited in the above-referenced matter. I write on behalf of all parties to respectfully
    request a one-week extension of time to certain deadlines set forth in Your Honor’s January 13,
    2021 Scheduling Order (ECF No. 50). Specifically, the parties seek an extension of the deadline
    to exchange claim terms for construction from January 15, 2021 until January 22, 2021, and an
    extension to exchange preliminary proposed claim constructions and supporting evidence from
    January 29, 2021 until February 5, 2021. No other dates in the Scheduling Order will be
    impacted. All parties consent to this request.

            If this proposal is acceptable, we respectfully request that Your Honor “So Order” this
    letter. We thank the Court for its time and attention to this matter, and remain available should
    Your Honor have any questions or require additional information.



                                                                             Respectfully submitted,


                                                                             s/ Theodora McCormick
                                                                             Theodora McCormick


    Cc: All counsel of record (via email)




      Epstein Becker & Green, P.C. | 150 College Road West, Suite 301 | Princeton, NJ 08540 | t 609.455.1540 | f 609.228.5318 | ebglaw.com
